                IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



AMANDA HOSKINS and JONATHAN         )
TAYLOR,                             )
                                    )      Case No. 17-CV-84
         Plaintiffs,                )
                                    )      Hon. ROBERT E. WEIR
         v.                         )
                                    )      Mag. HANLY A. INGRAM
KNOX COUNTY, ET AL.,                )
                                    )      JURY TRIAL DEMANDED
         Defendants.




                           EXHIBIT 39
 CourtNet Inquiry Results - Not An Official Court Record                                                            Page 1 of2


                                                                                                JESSICAGIBSON 4/17/2013 5:57:50 PM


 Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
 dissemination. This responsibility resides solely with the Kentucky Court of 1ustice. Any violation will result in immedi·ate
 suspension of access.                                        ·


          KNOX DISTRICT COURT I CASE NUMBER: 11-T-00136
                                                                                                                   Lo -Off


 lcoMMONWEALTH vs. HELTON, JAMES ALLEN                                                                    II        Source:      sl
 D     Filed on
       01/05/2011
      Disposed on
                           TRAFFIC ; Open Judge: HON. W. L. "Skip" HAMJ\10NS JR.


                           I
                           Judge: HON. W. L. "Skip" HAMMONS JR.
                                                                                                               ARRSTDT=
                                                                                                               01/04/2011


 D    04/14/2011
                                                                                                                                      I
 lcoMPLAINING WITNESS: YORK, JASON (KSP),                                                                         KSP1856JYI
                                                                                                          II
 DIAddress                "KENTUCKY STATE POLICE; HARLAN, KY 40831
                                                                                                                                      I
 !DEFENDANT I RESPONDENT: HELTON, JAMES ALLEN                                                             11@500001221421
 DIAddress                111133 HOUSTON BROUGHTON LANE ; DEWITT, KY 40930-0124
                                                                                                                                      I

 DIId-Info
                          I;Sex: M DOB:             DLN:
                           505; Weight: 140 SCH#: 002721561178
                                                                            State Id Type: OLKY; EyeColor: BN; Height:
                                                                                                                    ·


DIBW:1                    ISet on:   01/05/2011: Posted on: 01/05/2011;; Amount $2,500.00 CASH
                                                                                                           SURETY:
                                                                                                           RANDY
                                                                                                           MERIDA
- DI conditions:    No Other/New Violations;                                                                                          I
 CHARGE 1 ORIGINAL: OPERATE MV UNDER/INFLUENCE ALCOHOL/DRUGS, .08, 3RD
 OFFENSE
D     Charged on          juoR: 0021120; Citation: 113441203-1
                                                                                                                                  I
D     01/04/2011
      Disposed on
      04/14/2011
                           Disp: DISMISSED; Trial Type: NO TRIAL Orig Plea: NOT GUILTY Final Plea: NOT GUILTY



D
!CHARGE 2 ORIGINAL: FAILURE TO WEAR SEAT BELTS
      Charged on
                          IUOR: 0004990; Citation: 113441203-2
                                                                                                                                  I
                                                                                                                                      I



D
      01/04/2011
      Disposed on          Disp: DISMISSED; Trial Type: NO TRIAL Orig Plea: NOT GUILTY Final Plea: NOT GUILTY
      04/14/2011                                                                                                                  I


icHARGE 3 ORIGINAL: FAILURE TO REGISTER TRANSFER OF MOTOR VEHICLE                                                                 I

D     Charged on
      01/04/2011
      Disposed on
                          IUOR: 0004320; Citation: 113441203-3


                          Disp: DISMISSED; Trial Type: NO TRIAL Orig Plea: NOT GUILTY Final Plea: NOT GUILTY
                                                                                                                                  I
D     04/14/2011
CHARGE 4 ORIGINAL: FAILURE OF OWNER TO MAINTAIN REQUIRED
INSURANCE/SECURITY 1ST
D     Charged on
                          juoR: 0004800; Citation: 113441203-4
      01/04/2011
                                                                                                                                  I

ill   Disposed on        IIDisp: GUILTY; Trial Type: NO TRIAL Orig Plea: GUILTY
                                                                                                                                  I


                                                                                                                    ,1/1"7/,.,l\1,,


                                                                                                                    PL 018965
 CourtNet Inquiry Results - Not An Official Court Record                                                           Page 2 of2


 LJI 0411412011           I
 D    Sentenced ·on
      04/14/2011

 lnocument(s) Information
                           COST $143.00; FINE $500.00; FINE SUSP. $500.00;


                                                                                                                                     I
 E]   Filed on
      01/06/2011          IORDER FOR HOME INCARCERATION
                                                                                                                                     I
 E]   Filed on
      01/06/2011          ICALENDAR ORDER
                                                                                                                                     I
 EJ   Filed on
      02/23/2011          IBLOOD TEST REPORT                    II ALCOHOL OF BLOOD: 0.00.
                                                                                                                                     I

 8    Filed on
      03/03/2011          IBLOOD TEST REPORT
                                                                                                                                     I
E]    Filed on
      03/03/2011          ICALENDAR ORDER
                                                                                                                                     I
E]    Filed on
      04/12/2011          IRETURN OF: SUBPOENA .
                                                                                                                                 I
E]    Filed on
      04/12/2011          IRETURN OF SUBPOENA


~
      Filed on
      04/14/2011          'RECEIPT                             IIPAID IN FULL

      Filed on
EJ    04/14/2011          !REPORT;


B     Filed on
      04/14/2011          ICALENDAR ORDER
!court Date(s) Information·

81                                                             Iffi\MMONS
                                                                Judge: HON. W. L. "Skip"
      SHOW CAUSE HEARING on                                                 JR. Time: 1100 hours;     IPAID IN FOLL
                                                                Rm: 1
                                                                                                                                 I
EJIARRAIGNMENT on 01/06/2011
                                                               IJudge: HON. W. L. "Skip" HAMMONS JR. Time: 0900
                                                                hours; Rm: 1
                                                               I Judge: HON. W. L. "Skip" HAMMONS JR. Time: 0930
tJIPRETRIAL CONFERENCE on 02/01/2011
                                                                 hours; Rm: 1

EJIJURY TRIAL on 03/03/2011
                                                               IJudge: HON. W. L. "Skip" HAMMONS JR. Time: 0930
                                                                hours; Rm: 1
                                                               I Judge: HON. W. L. "Skip" HAMMONS JR. Time: 0930
~]JURY TRIAL on 04/14/2011                                       hours; Rm: 1              ·


                                                               County information last updated on: 4/17/2013 12:30:00 PM


                      Main Search / Calendar / Charge Disposition / Citation Search / Future Dates
                                User Account I Contact Us I Report A Problem

                                                                                                            CourtNet Version 1.0.4




httn://courtnet.kvcourts_ net/courtnet/ns/C'.::iseA tGl::ince ::isn?crnmtv=0611 .-\7:clivi,;:ion=nTRrr.$1         4./17 no 11

                                                                                                                  PL 018966
CourtNet Inquiry Results - Not An Official Court Record                                                            Page 1 of2


                                                                                              JESSICAGIBSON 4/17/2013 6:03:37 PM


Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
dissemination. This responsibility resides solely with the Kentucky Court of Justice. Any violation will result in immediate
suspension of access.


        KNOX DISTRICT COURT I CASE NUMBER: 12-T-00209                                                            Log-Off


!COMMONWEALTH vs. HELTON, JAMES A                                                                       I          Source:     sl
D   Hied on Ol/18/20121TRAFFIC; Open Judge: HON. JOHN PAUL CHAPPELL
                                                                                                        I    VIOLTIME~I 4:08
                                                                                                             ROPSERVED
                                                                                                             ON 8-20- 2012 .
                             I
D   Disposed on
    01/31/2012           I Judg~: HON. JOHN PAUL CHAPPELL
!DEFENDANT/ RESPONDENT: HELTON, JAMES A                                                                 IJ@soooo1366osl
[ II Address

D   lld-Infi
            o
                         I
                         111133 HOUSTON BROUGHTON LN; DEWITT, KY 40930
                Race: W; Sex: M; Non-Hispanic; DOB:
                SCH#: 002721561178
                                                    ; DLN:         State Id Type: OLKY

~   .--------,,-------------------------,
                                                                         FTAFORFINE
                                                                         OF$ 133.00 ROP
                                                                         PLUS $25.00
     Issued on:
     06/11/2012 BENCH WARRANT; RETURNED SERVED Served on: 8/20/2012      BAIL BOND
                                                                         FILING FEE ROP
                                                                         SERVED ON 8-
                                                                         20-2012
!COMPLAINING WITNESS: SOWDERS, JAY                                                                      II       KSP650HSI
[IJAddress               II KENTUCKY STATE POLICE POST #10; HARLAN,, KY 40831
CHARGE 1 ORIGINAL: FAILURE OF OWNER TO MAINTAIN REQUIRED
INSURANCE/SECURITY 1ST

Dft~~~~f~                luoR: 0004800; Citation: 1BB395321-1


D   Dispose.d on
    Ol/3 l/20l 2             Disp: GUILTY; Trial Type: NO TRIAL Orig Plea: GUILTY


D
I
    Sentenced on
    01/31/2012
                             COST $133.00; FINE $500.00,· FINE SUSP. $500.00,·

CHARGE 2 ORIGINAL: IMPROPER EQUIPMENT
                         IUOR: 0002060; Citation: 1BB395321-2
D   Charged on
    1211912011                                                                                                                   I
D   Disposed on
    01/31/2012
                         IDisp: GUILTY; Trial Type: NO TRIAL Orig Ple~: GUILTY
                         .
                         IFINE $100.00; FINE SUSP. $100.00;
D   Sentenced on
    Ol/ 1/
       3 2012
jCHARGE 3 ORIGINAL: FAILURE TO WEAR SEAT BELTS
                         IUOR: 0004990; Citation: 1BB395321~3
D   Charged on
    1211912011

n1Disposed on           II                                                                                                       I


                                                                                                                   Li/1 7 /'J() 11

                                                                                                                  PL 018967
 CourtNet Inquiry Results - Not An Official Court Record                                                    Page 2 of2


                        IIDisp: GUILTY; Trial Type: NO TRIAL Orig Plea: GUILTY

 D
 LJ10113112012
                                                                                                                           I
      Sentenced on       IFINE $25.00; FINE SUSP. $25.00;
      01/31/2012
                                                                                                                           I
 jnocument(s) Information                                                                                                  I




~E]
                                                              VEHICLE LIC NO=> 628KCM VEHICLE LIC STATE
      Filed on                                                => KY VEHICLE UC YEAR =>.2012 VEHICLE YEAR
                         VEHICLE INFORMA TIQN                 => 2003 MAKE/MODEL => PONTIAC/GRAND AM
      01/18/2012
                                                              COLOR=>RED
      Filed on
                         !REPORT;
      01/31/2012                                                                                                           I
 jcourt Date(s) Information                                                                                                I
~,ARRAIGNMENT on 01/23/2012
                                                            IJudge: HON. JOHN PAUL CHAPPELL Time: 1100

~I
                                                              hours; Rm: 1
                                                            IJudge: HON. JOHN PAUL                  BAL. $133.00
      SHOW CAUSE HEARING on 06/11/2012                      : fHAPPELL Time: 1300 hours: Rm: . ROPSERVED
                                                                                                    ON 8-20-20 12


                                                             County information last updated on: 4/17/2013 12:30:00 PM


                     Main Search I Calendar I Charge Disposition I Citation Search I Future Dates
                               User Account I Contact Us I Report A Problem

                                                                                                      CourtNet Version 1.0.4




httn://co11rtnet.kvconrts.netlco11rtnet/ns/(;aseA.tGl:mce.asn?cmmtv=0611 &clivision=DT&ca...                4/17/?.011
                                                                                                           PL 018968
GourtNet Inquiry Results - Not An Official Court Record                                                            Page 1 of2


                                                                                               JESSICAGIBSON 4/17/2013 5:59:58 PM


Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
dissemination. This responsibility resides solely with the Kentucky Court of Justice. Any violation will result in immediate
suspension of access.


         KNOX DISTRICT COURT I CASE NUMBER: 12-F-00106

lcoMMONWEALTH vs. HELTON, JAMES ALLEN                                     II                                       Source:     sl
D I Filed on 03/08/2012        IIFELONY; Open Judge: HON. JOHN PAUL CHAPPELL                                                      I
D I Disposed on                 IJudge: HON. JOHN PAUL CHAP~ELL
    04/27/2012                                                                                                                    I
 COMPLAINING WITNESS: HUDSON, CLAUDE
                                                                                                               KCSD07CHI
 (KCSD),                                                                   I
DIAddress                      IIKNOX COUNTY COURTHOUSE; BARBOURVILLE, KY 40906                                                   I
!ATTORNEY-PUBLIC ADVOCATE: OPA                                            II                                            OPAi
DIAddress                      II OFFICE OF PUBLIC ADVOCACY POST OFFICE BOX 277; LONDON, KY 40741                               I
DEFENDANT I RESPONDENT: HELTON, JAMES
ALLEN                                                                     I                               @500001384941

DIAddress                      111133 HOUGHTON BROUGHTON RD ; DEWITT, KY 40930                                                  I
                               I Race: W; Sex: M; Non-Hispanic; DOB:          ; DLN:            State Id Type:
DIId-Info                      : OLKY; EyeColor: BN; HairColor: BN; Height: 510; Weight: 160 SCH#: 002721561178

DIBail: 1                      II set on: 03/07/2012; Amount: $25,000.00 CASH                                                   I
D I Conditions: No Other/New Violations;                                                                                        I
                               I03/08/2012;;
                                Set on, 03/08/2012; Posted on,
                                              Amount $10,000.00           ISURETY, ANDI HELTON
D1Btl2                          SURETY
                                                                                                              ,.
                                                                                                                                I
D I Conditions: No Other/New Violations;                                                                                        I
!CHARGE 1 ORIGINAL: BURGLARY, 3RD DEGREE                                                                                        I
D I charged on 02/19/2012IIUOR: 0220620;.Citation: 2J0772082-l                                                                  I
D I Disposed on                 Disp: INDICTMENT BY GRAND JURY I INFORMATION; Trial Type: NO TRIAL
    04/27/2012
ICHARGE       2 ORIGINAL: CRIMINAL MISCIDEF, 1ST DEGREE                                                                         I
D I charged on 02/19/201211UoR: 0014010; Citatio_n,: 210772082-2                                                                I
D I Disposed on                 Disp: INDICTMENT BY GRAND JURY I INFORMATION; Trial Type: NO TRIAL
    04/27/2012
!CHARGE 3 ORIGINAL: FLEEING OR EVADING POLICE, 1ST DEGREE (ON FOOT)                                                             I
D I charged on 02/19/201211UoR: 0001970; Citation: 2J0772082-3                                                                  I
D I Disposed on                 Disp: INDICTMENT BY GRAND JURY I INFORMATION; Trial Type: NO TRIAL
    04/27/2012
ICHARGE       4 ORIGINAL: RECEIVING STOLEN PROPERTY $10,000 OR MORE                                                             I
171

                                                                                                                   Ll./171')011

                                                                                                                   PL 018969
CourtNet Inquiry Results - Not An Official Court Record                                                  Page 2 of2


LJlcharged on 02/19/2012IIUOR: 0280330; Citation: 210772082-4
                                                                                                                         I
DI    Disposed on
      04/27/2012
                             IIDisp: INDICTMENT BY GRAND JURY I INFORMATION; Trial Type: NO TRIAL
                                                                                                                         I
lnocument(s) Information
DI    Filed on 03/08/2012    II CALENDAR ORDER
DI    Filed on 03/08/2012    lloRDERAPPOINTING PUBLIC ADVOCATE

Icourt Date(s) Information
DI ARRAIGNMENT on 03/08/2012                    Ii Judge: HON. JOHN PAUL CHAPPELL Time: 0900 hours; Rm: 1
[::JjPRELIMINARY HEARING on 03/13/2012          Ii Judge: HON. W. L. "Skip" HAMMONS JR. Time: 1000 hours; Rm: 1
!~]PRELIMINARY HEARING on 03/27/2012            Ii Judge: HON. W. L. "Skip" HAMMONS JR. Time: 1100 hours; Rm: 1
DloTHER HEARING on 04/27/2012                   !!Judge: HON. GREGORY A. LAY Time: 0900 hours; Rm: 2


                                                            County information last updated on: 4/17/2013 12:30:00 PM


                    Main Search I Calendar I Charge Disposition I Citation Search I Future Dates
                              User Account I Contact Us I Report A Problem

                                                                                                    CourtNet Version 1.0.4




                                                                                                          4./17/?011

                                                                                                         PL 018970
CourtNet Inquiry Results - Not An Official Court Record                                                           Page 1 of2


                                                                                              JESSICAGIBSON 4/17/2013 6:04:13 PM


Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
dissemination. This responsibility resides solely with the Kentucky Court of Justice. Any violation will result in immediate
suspension of access.


       LAUREL DISTRICT COURT I CASE NUMBER: 12-M-00542
                                                                                                                 Log-Off


lcoMMONWEALTHVS.HELTON,JAMESA                                                                       II             Source: sl
                                                                                                         VIOLTIME=18:15
                                                                                                         ARRSTDT=04/20/2012
                                                                                                         06/05/2012 -
                                                                                                         DEFENDANT WAS
                                                                                                         REMAND ED DUE
                                                                                                         TO POSITIVE DRUG
     Filed on                                                                                            SCREEN 12/29/2012 -
                           MISDEMEANOR; Open Judge: HON. JOHN PAUL CHAPPELL
     04/23/2012                                                                                          ROP $184.00 OR
                                                                                                         SERVE4DAYS
                                                                                                         01/02/2013 - CTS -
                                                                                                         FINES & C OSTS
                                                                                                         DISCHARGED, BAL -
                                                                                                         0-. Su12erMemo
  Disposed on
                           IJudge: HON. JOHN PAUL CHAPPELL
D 08/15/2012                                                                                                                   I
!DEFENDANT I RESPONDENT: HELTON, JAMES A                                                           II       @00000421548 I

DIAddress             111133 HOUSTON BROUGHTON RD ; DEWITT, KY 40930
                                                                                                                               I
                      I Race: W; Sex: M; Non-Hispanic; DOB:                  EyeColor: BN; HairColor: BK; Height: 510;
DIId-Info               Weight: 160 SCH#: 002721561178                        .

                                                                                FTA 12/07/2012 - ROP

D
     Issued OI).:
     12/07/2012            BENCH WARRANT; RETURNED SERVED Served on: 12/29/2012 $184.00 OR SERVE 4
                                                                                DAYS
                                                                                                        SURETY TO FAMILY
                                                                                                        MEMBER - COND.
                                                                                                        HOME
                           Set on: 04/23/2012; Posted on: 04/23/2012;; Amount: $5,000.00
     Bail: 1                                                                                            INCARCERATION -
                           SURETY
                                                                                                        RELEASE UPON HI
                                                                                                        HOOKUP - SANDRA
~
                                                                                                        HELTON, SURETY

Dlconditions: Other;                                                                                                           I

DIBail: 2
                      I Set on: 06/05/2012; Amount: $0 NO BAIL SET (DEF MAY NOT POST                IDEFENDANT
                        BOND)                                                                           REMANDED               I
!SURETY: HELTON, SANDRA                                                                            II
                                                                                                            @000004221021

DIAddress             111133 HOUSTON BROUGHTON ROAD ; DEWITT, KY 40930                                                         I
DIId-Info             IIDOB:               ; DLN:            ; State Id Type: OLKY
                                                                                                                               I
ICOMPLAINING               WITNESS: SIZEMORE, EDDY LSO                                                         LS01102ESI
                                                                                                   II
DIAddress ·           II LAUREL co. SHERIFF DEPT.; LONDON, KY 40741
                                                                                                                               I
lcHARGE 1 ORIGINAL: THEFT BY UNLAWFUL TAKING/DISP-FROM AUTO                                                                    I
n,                    II

                                                                                                                  A/1"7/-,(11'.l


                                                                                                                  PL 018971
 CourtNet Inquiry Results - Not An Official Court Record                                                    Page 2 of2             ·


      Charged on
 LJ   04/20/2012
                       IUOR: 0230590; Citation: 2BD496521-1
                                                                                                                               I
 D    Disposed on
      08/15/2012
                          Disp: GUILTY; Trial Type: NO TRIAL Orig Plea: GUILTY

                                                                                              I
 D    Sentenced on
      08/15/2012
                          COST $184.00; 360 DAYS; JAIL; 285 DAYS CD;                            CTS - COND. NFV CD
                                                                                                2YRS,
 jDocument(s) Information                                                                                                      I
 ~
                                                             VEHICLE LIC NO=> 125:KDS VEHICLE LIC STATE=>
      Filed on                                               KY VEHICLE LIC YEAR=> 2012 VEHICLE YEAR=>
      04/23/2012          VEHICLE INFORMATION                2001 MAKE/MODEL=> GENERAL MOTORS
                                                             CORP /COLOR=> GOLD
 ~ Filed on            IRETURN OF SUBPOENA
      07/16/2012                                          II EXECUTED ON EDDY ,SIZEMORE
                                                                                                                           I
 ~
      Filed on
      08/01/2012      1IAFFIDAVIT OF INDIGENCY


80    Filed on
      08/02/2012

      Filed on
                       IRETURN OF SUBPOENA                IIEXECUTED ON EDDY SIZEMORE


      08/03/2012       IAFFIDAVIT OF INDIGENCY

~ Filed on            IORDER OF INDIGENCY
      08/03/2012

~ Filed on            !REPORT;
      08/15/2012

El    Filed on
      01/23/2013
                      1
                       NOTICE OF JAIL CREDIT (NON- ,
                       PAYMENT)                     KNOX CO JAIL

jcourt Date(s) Information

~,ARRAIGNMENT on 04/23/2012
                                                         IJudge: HON. JOHN PAUL CHAPPELL Time: 1100 hours;
                                                          Rm:D

~!PRETRIAL CONFERENCE on 06/05/2012
                                                         IJudge: HON. JOHN PAUL CHAPPELL Time: 0930 hours;
                                                          Rm:D




~
                                                                                               06/05/2012 - BOND
                                                          Judge: HON. JOHN PAUL                WAS REVOKED -TE
     JURY TRIAL on 08/01/2012                             CHAPPELL Time: 0930 hours;           STED POSITIVE FOR
                                                          Rm:D                                 MARIJUANA, ROXY,
                                                                                               BENZO'S


81JURY TRIAL on 08/15/2012
                                                         IJudge: HON. JOHN PAUL
                                                          CHAPPELL Time: 0930 hours;
                                                                                               08/01/2012 -
                                                                                               DEFENDANT IN
                                                          Rm:D                                 KNOX COUNTY



8    SHOW CAUSE DEFERRED/INSTALLMENT
     PAYMENT on 12/07/2012
                                                          Judge: HON. JOHN PAUL
                                                          CHAPPELL Time: 0930 hours;
                                                          Rm:D      -
                                                                                              1$184.00

                                                              County information last updated on: 4/17/2013 12:30:00 PM
                                                                                                                          I


                     Main Search I Calendar I Charge Disposition I Citation Search I Future Dates
                               User Account I Contact Us I Report A Problem

                                                                                                      CourtNet Version 1.0.4




httn://courtnet.kvcourts.net/courtnet/ns/CaseA tG1ance.asn?cmmtv=0611 &c11vis-ion=DT &c.::i .               4/171201 i
                                                                                                            PL 018972
CourtNet Inquiry Results - Not An Official Court Record                                                              Page 1 of7


                                                                                               JESSICAGIBSON 4/17/2013 5:58:27 PM

Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
dissemination. This responsibility resides solely with the Kentucky Court of Justice. Any violation will result in immediate
suspension of access.


     KNOX CIRCUIT COURT/ CASE NUN.IBER: 12-CR-00066-002
                                                                                                                    Lo -Off


lcoMMONWEALTH vs. HELTON, JAMES ALLEN
                                                                                                             II      Source:    sl
DIFiledon                    II CIRCUIT CRIMINAL ; Open Judge: HON. GREGORY A. LAY
   04/27/2012
                                                                                                                                 I
DIDisposed on            !!Judge: HON. GREGORY A. LAY
   02/27/2013
                                                                                                                                     I
!WITNESS: WAGNER, CHAD (KCSD)                                                                                               S031
                                                                             II
                         IIKNOX COUNTY SHERIFF DEPARTMENT KNOX COUNTY COURTHOUSE;
DIAddress                 BARBOURVILLE, KY 40906      ·                   ·

!WITNESS: MILLS, DON
                                                                                                                                     I
DIAddress                II
!WITNESS: BROUGHTON, LUCAS
                                                                                                                                     I
DIAddress                                                                                                                            I
                         II
!WITNESS: BARRETT, DARRELL
                                                                                                                                     I
DIAddress                II
IWITNESS: GOODIN, RICKY
                                                                                                                                     I
DIAddress                II
!WITNESS: SCOTT, DANNY
                                                                                                                                     I
DIAddress               II
!WITNESS: HAYDEN, BUD
                                                                                                                                     I
DIAddress               II                                                                                                       I

!WITNESS: COLLINS, KASANDRA
                                                                                                                                 I
DIAddress               II                                                                                                       I
!WITNESS: OFFICE OF PROBATION AND PAROLE                                                                              PROBPI
                                                                                                        II
DIAddress               11843 S MAIN ST; LONDON, KY 40741
                                                                                                                                 I
lcoMPLAINING WITNESS: HUDSON, CLAUDE (KCSD),                                                            II         KCSD07CHI
DIAddress               IIKNOX COUNTY COURTHOUSE; BARBOURVILLE, KY 40906
                                                                                                                                 I
!WITNESS: LIFORD, KEITH "BUSTER" (KCSD)                                                                 II        KCSDS06KL      I
                      · 11KNOX COUNTY SHERIFF DEPARTMENT KNOX COUNTY COURTHOUSE;
DIAddress                BARBOURVILLE, KY 40906

!WITNESS: CLOUSE, PAT (BPD)
                                                                                                        II          BPD35PCI
n1                      II


                                                                                                                     A/1'7/-,f\1'1


                                                                                                                     PL 018973
CourtNet Inquiry Results - Not An Official Court Record                                         Page 2 of 7



 LJjAddress         II BARBOURVILLE CITY POLICE DEPT. ; BARBOURVILLE, KY 40906                                 I
 jATTORNEY-PUBLIC ADVOCATE: MILLIGAN, JENNIFER                                        II        JENM123j

DIAddress           II Po BOX 277; LONDON, KY 40741                                                            I
jATTORNEY-PUBLIC ADVOCATE: HUDSON, COTHA                                              II         HUDscl
DIAddress           ii 111 ARMADALE A VE ; MIDDLESBORO, KY 40965
                                                                                                               I
!DEFENDANT I RESPONDENT: HELTON, JAMES ALLEN                                          11@500001404821
DIAddress           111133 HOUSTON BROUGHTON RD ; FLAT LICK, KY 40935-0124
                                                                                                               I
                    I ; Sex: MDOB:             DLN:          tate Id Type: OLKY; EyeColor: BN; Height:
DIId-Info             505; Weight: 140 SCH#: 002721561178



D                    WARRANT OF ARREST ON INDICTMENT; RETURNED SERVED                      SERVED BY JO-
    Issued on:
                                                                                           5 (JAIL
    04/27/2012       Served on: 6/21/2012                                                  OFFICER)
                                                                                       SUBMIT TO
                                                                                       RANDOM
                                                                                       ALCOHOL AND
                                                                                       DRUG TESTING
                                                                                       LOWRISK
    Bail: 1         Set on: 04/27/2012; Amount: $10,000.00 PROPERTY BOND
                                                                                       ASSESSMENT,
                                                                                       LARGE
                                                                                       CRIMINAL
                                                                                       HISTORY,
~
                                                                                       FLIGHT RISK
D   Conditions: No Alcohol/Drugs; No Other/New Violations; Other; Not To Possess Weapon/Firearm
!WITNESS: BREWER, BUDDY                                                              11@500001405681
DIAddress          iic/O KCSD;,                                                                            I
!WITNESS: MILLS, JIM                                                                 11@500001405691
DIAddress          IIC/OKCSD;,
                                                                                                           I
jWITNESS: EVERSOLE, MICHAEL                                                          11@50000140570
DIAddress          llc/OKCSD;,

!WITNESS: PATTERSON, ALBERT                                                          11@50000140571

DIAddress          iic/O KCSD;,

!WITNESS: MERIDA, JEFF                                                               11@50000140572

DIAddress          llc/OKCSD;,

!WITNESS: SIMPSON, MICHAEL                                                           11@50000140573

DIAddress          ilc/OKCSD;,

!WITNESS: CARMACK, ELIZABETH                                                         11@500001405741
DIAddress          llc/OKCSD;,
                                                                                                           I
jcHARGE 1 ORIGINAL: BURGLARY, 3RD DEGREE                                                                   I
DI Charged on      lluoR: 0220620
   04/27/2012                                                                                              I


                                                                                                PL 018974
    CouriNet Inquiry Results - Not An Official Court Record                                  Page 3 of 7




D       Disposed on
        <JZ/27/2013
                        IDisp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                         GUILTY Final Plea: NOT GUILTY
    lcILARGE 2 ORIGINAL: CRIMINAL MISCHIEF, 1ST DEGREE                                                      I
D       Charged on
        04/27/2012
                        !uoR: 0014010
                                                                                                            I
D       Disposed on
        02/27/2013
                         Disp: GUILTY; Trial Type: NO TRIAL Orig Plea: NOT GUILTY

                                                                                       PAY
                                                                                       RESTITUTION
                                                                                       $1500.00
                                                                                       JOINTLY AND
        Sentenced on                                                                   SEVERALLY
                         1 YRS.; 6 MOS.; PRISON;
        02/22/2013                                                                     DIRECTLY TO
                                                                                       DON MILLS , 200
                                                                                       OTTERLANE,
                                                                                       CORBIN KY
                                                                                       COSTS WAIVED,
    -
!CHARGE 3 ORIGINAL: RECEIVING STOLEN PROPERTY $10,000 OR MORE                                            I
D       Charged on
                        luoR: 0280330
                                                                                                         I
D       04/27/2012
        Disposed on
        02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
!CHARGE 4 ORIGINAL: RECEIVING STOLEN PROPERTY $10,000 OR MORE                                            I
D       Charged on
        04/27/2012
                        iuoR: 0280330
                                                                                                         I
D       Disposed on
        02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
!CHARGE 5 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000                                                 I
                                                                                                         I

D       Charged on      luoR: 0280320
                                                                                                        I
D       04/27/2012 ·
        Disposed on
        02/27/2013
                       IIDisp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                         GUILTY Final Plea: NOT GUILTY
!CHARGE 6 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000
D       Charged on
                        luoR: 0280320
                                                                                                        I
                                                                                                        I
D
        04/27/2012
        Disposed on     Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
        02/27/2013      GUILTY Final Plea: NOT GUILTY
!CHARGE 7 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000                                                 I
D       Charged on      luoR: 0280320
                                                                                                        I
D       04/27/2012
        Disposed on
        02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY

lcHARGE 8 ORIGINAL: RECEIVING STOLEN PROPERTY $10,000 OR MORE                                           I
D       Charged on      IUOR: 0280330

D       04/27/2012
        Disposed on
        02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
                                                                                                        I


I                                                                                                       I




                                                                                            PL 018975
CourtNet Inquiry Results - Not An Official Court Record                                     Page 4 of 7


 jcHARGE 9 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000                                                I
D      Charged on       juoR: 0280320
                                                                                                        I
D      04/27/2012
      Disposed on
      02/27/2013
                        IDisp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                         GUILTY Final Plea: NOT GUILTY
                                                                                                        I
!CHARGE 10 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000                                                I
D     Charged on
      04/27/2012        juoR: 0280320
                                                                                                        I
D     Disposed on
      02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
jcHARGE 11 ORIGINAL: RECEIVING STOLEN PROPERTY U/$10,000                                                I
D     Charged on        !uoR: 0280320

D     04/27/2012
      Disposed on
      02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
                                                                                                        I

jcHARGE 12 ORIGINAL: RECEIVING STOLEN PROPERTY U/$500                                                   I
D     Charged on        juoR: 0280310

D     04/27/2012
      Disposed on
      02/27/2013
                        Disp: DISMISSAL BY MOTION OF PROSECUTOR; Trial Type: NO TRIAL Orig Plea: NOT
                        GUILTY Final Plea: NOT GUILTY
                                                                                                        I



jnocument(s) Information                                                                                I
E]    Filed on
      04/27/2012    IINDICTMENT
                                                                                                        I


EJ    Filed on
      04/27/2012    IDISTRICT COURT FILE              II 12F106                                         I

~
                                                       WITHANTICIAPATED ORDER OF DISCOVERY
      Filed on                                         AND BILL OF PARTICULARS AND REQUEST FOR
      04/27/2012        VOLUNTARY COMPLIANCE
                                                       RECIPROCAL DISCOVERY


EJ    Filed on
      05/02/2012    IMISCELLANEOUS                    IJUDGE'S E WARRANT CONFIRMATION
                                                                                                        I
                                                       CHECK ON STATUS OF CASE 5/25/12 TRANSFER
EJ    Filed on
      05/07/2012    IORDER STATUS HEARING              TO DIV I


·E]   Filed on
      05/25/2012    IORDER STATUS HEARING              BENCH ORDER TO SET CASE 6/22/12 TO CHECK
                                                       ON WARRANT
                                                       WITH ANTICIPATED ORDER OF DISCOVERY AND


tJ    Filed on
      06/22/2012    IVOLUNTARY COMPLIANCE              BILL OF PARTICULARS AND REQUEST FOR
                                                       RECIPROCAL DISCOVERY




8EJ
                                                       HON MILLIGAN PLEA NG PC SET 8-1- 12
      Filed on          ORDER OF ARRAIGNMENT -         CONFLCIT COUSNERL TO BE APPT LOW RJSK
      06/22/2012        NOT GUILTY PLEA                ASSESSEMNT LARGE CRJMINA L HISTORY RSK
                                                       TO RE-OFFEND FLIGHT RJSK

      Filed on      IORDERSETTINGTRIAL/
      06/22/2012                                      IPC 8-1-12 JT 8-14-12 .
                     HEARJNG; FIRST CLASS MAIL                                                          I


B
1
      Filed on
      06/30/2012

  IIFiledon
                    I NOTICE - OTHER                  IIHON COTHA HUDSON

                                                      jjsUPPLEMENTALDISCOVERY AND REQUEST FOR
                                                                                                        I
                                                                                                        I
                    I




                                                                                            PL 018976
CourtNet Inquiry Results - Not An Official Court Record                                      Page 5 of7


    107/03/2012         II SUPPLEMENTAL FILING          .II RECIPROCAL DISCOVERY                      I
    Filed on
    07/17/2012          IRETURN OF SUBPOENA                  II KEITH LIFORD KCSD
                                                                                                      I
    Filed on
    07/17/2012          IRETURN OF SUBPOENA              II CHAD WAGNER KCSD        .
                                                                                                      I
    Filed on
                        'RETURN OF SUBPOENA
                                                         I MARKED FAXED TO ALVA PATTERSON BY KCSD I
    07/19/2012

    Filed on.                                            II MARKED MAILED TO BUDDY BREWER BY K CSD I
    07/19/2012          IRETURN OF SUBPOENA

    Filed on                                             ll~~D MAILED TO MICAHEL SIMPSON BY
                        IRETURN OF SUBPOENA
    07/19/2012
                                                                                                      I
    Filed on
    07/19/2012          IRETURN OF SUBPOENA              II MAILED TO JIM MILLS BY KCSD
                                                                                                     I
    Filed on            ORDER TO TRANSPORT; FIRST
                                                         II FAXED TO ALL PARTIES
    07/20/2012          CLASS MAIL
                                                                                                     I
    Filed on                                     ···,
                                                         11~~s~corr RETIJRNED VIA KCSD NO s ucH . I
    07/24/2012          IRETURN OF SUBPOENA

    Filed on
                        IORDER SETTING ASIDE
                                                         II BENCH ORDER SET ASIDE AUGUST TRIAL DATE I
    08/01/2012
   Filed on
   08/16/2012           IRETURN OF SUBPOENA              II DARELL BARRETT
                                                                                                     I
   Filed on
   08/16/2012           'RETURN OF SUBPOENA             II LUCUS BROUGH!ON
                                                                                                     I
   Filed on
   08/16/2012       IRETURN OF SUBPOENA                 IIKASONDRA COLLINS

   Filed on             ORDER TO TRANSPORT; FIRST
   08/23/2012           CLASS MAIL                IITO KNOX XIRCUIT COURT 8-24-12

   Filed on             ORDER TO TRANSPORT; FIRST
   08/24/2012           CLASS MAIL                lloRIGINAL

   Filed on         IORDER TO TRANSPORT; OTHER 11:~;;o CC, JAILS(KNOX,LAUREL0 KNOX
   09/17/2012
   Filed on
                    IRETURN OF SUBPOENA
                                                        II CLAUDE HUDSON, KEITH LIFORD, CHAD
   09/17/2012                                                WAGNER         ·
                                                                                                     I
   Filed on
   09/21/2012       IRETURN OF SUBPOENA                 II CLAUDE HUDSON FOR ELIZABETH CARMACK       I
   Filed on
   09/21/2012       IRETURN OF SUBPOENA                 II CLAUDE HUDSON FOR MICHAEL SIMPSON

   Filed on
   09/21/2012       IRETURN OF SUBPOENA                 II CLAUDE HUDSON FOR JEFF MERIDA
   Filed on
   09/21/2012       !RETURN OF SUBPOENA                 II CLAUDE HUDSON FOR MIKE EVERSOLE
   Filed on
   09/21/2012       IRETURN OF SUBPOENA                 II CLAUSE HUDSON FOR JIM MILLS
   Filed on
   09/21/2012       !RETURN OF SUBPOENA                 II CLAUDE HUDSON FOR BUDDY BREWER
   IFiled on       II                                   II


                                                                                           PL 018977
CourtNet Inquiry Results - Not An Official Court Record                                     Page 6 of 7


~109/22/2012        II RETURN OF SUBPOENA          iicLAUDE HUDSON FOR ALBERT PATTERSON                    I
E]   Filed on
     09/24/2012     IRETURN OF SERVICE
                                                   I SUBPOENA UNSERVED ON DON MILLS VIA.
                                                   : WHITLEY CO SHERIFF NOT AT GIVEN ADDRESS



B
                                                    BENCH ORDER FROM 8-24-12 12CR66 AND 12CR67
     Filed on        ORDER TO CONSOLIDATE;
                                                    CONSOLIFATED. ALL FUTURE COURT DATES
     09/27/2012      FIRST CLASS MAIL

El
                                                    REMAIN

     Filed on       II ORDER SETTING TRIAL/
     10/01/2012                                     IPC 1-31-13 JT 2-4-13

B
                       HEARING; FIRST CLASS MAIL
                                                                                                           I
     Filed on        ORDER TO TRANSPORT; FIRST
     01/16/2013                                     IFROM LAUREL JAIL

B
                     CLASS MAIL                                                                        I
     Filed on                                      IICHAD WAGNER, KEITH LIFORD, CLAUDE
     01/16/2013     IRETURN OF SUBPOENA              HUDSON


B    Filed on
     01/16/2013     IRETURN OF SUBPOENA            IIKEITH LIFORD


B
B
     Filed on
     01/16/2013

     Filed on
                    'RETURN OF SUBPOENA            II CLAUDE HUDSON
                   IIRETURN OF SUBPOENA            IIKASONDRA COLLINS SERVED BY KCSD

B
     01/23/2013

     Filed on                                      II RETURNED SUBPOENA DANNY SCOTT NO         s UCH
     01/23/2013     IMISCELLANEOUS                    ADDRESS

BFiledon            IRETURN OF SUBPOENA            II LUCAS BROUGHTON SERVED BY KCSD
   01/23/2013


El   Filed on
     01/31/2013
                    IORDER OF ARRAIGNMENT -
                     GUILTY PLEA                   IICTII.

                                            RECOMMENDATION TO CT 2= 11/2YRS T 0



B
B
     Filed on
     01/31/2013


     Filed on
                    COMMONWEALTH OFFER ON A SERVE. PAY RESTITUTION TO DON MILLS
                    PLEA OF GUILTY


                    !ENTRY OF GUILTY PLEA
                                            AMOUNT OF $1500 JOINTLY AND SEVERALLY
                                            JOINTLY AS CONDITION OF PA ROLE

                                                   II MOTION TO ENTER GUILTY PLEA

El
     01/31/2013                                                                                        I
     Filed on       ORDER TO TRANSPORT; FIRST
     02/13/2013                                    ITRANSPORT FOR 2-22-13
                    CLASS MAIL                                                                         I



B
                    JUDGMENT I SENTENCE - PLEA
     Filed on                                       CC: CA, DEF ATTY, PROBATION, WARDEN,
                    OF GUILTY; FIRST CLASS MAIL
     02/27/2013                                     SHERIFF, JAIL

jcourt Date(s) Information
~,JURY TRIAL on
                                                   11:~;:    HON. GREGORY A. LAY Time: 0900 hours;


EJIJURY TRIAL on
                                                   11:~;:    HON. GREGORY A. LAY Time: 0900 hours;


EJIJURY TRIAL on
                                                   11:~;:    HON. GREGORY A. LAY Time: 0900 hours;

                                                                                      GRAND JURY
                                                   I Judge: HON. GREGORY A. LAY       RETURNS DEF
~IOTIIER HEARING on 04/27/2012                      Time: 1000 hours; Rm: 2
                                                                                      NOT PRESENT

EJlsTATUS HEARING on 05/25/2012
                                                   11:~;:    HON. GREGORY A. LAY Time: 1000 hours;
                                                                                                       I



                                                                                            PL 018978
. CourtNet Inquiry Results - Not An Official Court Record                                                Page 7 of7



 ~,ARRAIGNMENT on 06/22/2012
                                                           11:~;:   HON. GREGORY A. LAY Time: 1000 hours;


 EJIPRETRIAL CONFERENCE on 08/01/2012
                                                           11:~;:   HON. GREGORY A. LAY Time: 0900 hours;
                                                                                                                         I

                                                                                                                         I
 ~,OTHER HEA~G on 08/24/2012
                                                           IIJudge: HON. GREGORY A. LAY           II CA MT TO JOIN
                                                             Time: 1002 hours; Rm: 2               CASES·                .

 EJIPRETRIAL CONFERENCE        0~   10/01/2012
                                                          11:~;:    HON. GREGORY A. LAY Time: 0900 hours;


 BIPRETRIAL CONFERENCE on 01/31/2013                      11:~;:    HON. GREGORY A. LAY Time: 0900 hours;
                                                                                                                         I



 ~,SENTENCING on 02/22/2013
                                                          11:~;:    HON. GREGORY A. LAY Time: 1300 hours;
                                                                                                                         I

                                                                                                                         I

                                                           County information last updated on: 4/17/2013 12:30:00 PM


                   Main Search / Calendar / Charge Disposition j Citation Search j Future Dates
                             User Account I Contact Us I Report A Problem

                                                                                                    CourtNet Version 1.0.4




httn://courtnet.kvcourts.net/courtnet/ns/CaseAtGlance.asn?countv=0611 &division=CI&cas... 4/17/2013
                                                                                                         PL 018979
  CourtNet Inquiry Results - Not An Official Court Record                                                             Page 1 of2


                                                                                                 JESSICAGIBSON 4/17/2013 5:55:18 PM

  Information from this system cannot be used for employment, licensing, eligibility for government programs or any public
  dissemination. This responsibility resides solely with the Kentucky Court of Justice. Any violation will result in immediate
  suspension of access.


          KNOX DISTRICT COURT I CASE NUMBER: 11-M-00430
                                                                                                                    Log-Off

  lcoMMON WEALTHV S. HELTON, JAMES ALLEN
                                                                                                           II         Source:            sl
 D     Filed on 04/28/2011        MISDEMEANOR; Open Judge: HON. W. L. "Skip" HAMMONS JR.                        PD IN FULL 08-
                                                                                                                04-11


 D     Disposed on
       08/04/2011             !Judge: HON. W'. L. "Skip'' HAMMONS JR.

 lcoMPLAI NING WITNESS: HAMILTON, BILL (KCSD),
                                                                                                                                             I
                                                                                    II                                       s0111
 DIAddress                   IIKNOX COUNTY SHERIFF DEPARTMEN T; BARBOURVI LLE, KY 40906
                                                                                                                                             I
 jDEFENDANT / RESPONDENT: HELTON, JAMES ALLEN                                                             11@500001266721
 DIAddress                   11P.O.BOX 124; DEWITT, KY 40930-0124

 [II   Id-Info
                             I;Sex: M DOB:             DLN:
                              505; Weight: 140 SCH#: 002721561178
                                                                              State Id Type: OLKY; EyeColor: BN; Height:
                                                                                                                                             I



 DIBail: I                   ISet on: 04/28/2011; Posted on: 04/28/2011;; Amount: $1,000.00 CASH
 DI conditions:      No Other/New Violations;
                                                                                                                                         I
 /CHARGE 1 ORIGINAL: *OBS* POSSESSI ON OF MARIJUANA
                        ,                                                                                                                I
D      Charged on
       04/28/2011            /uoR: 0423310; Citation: IJ0723972-1
                                                                                                                                         I
D
D
      Disposed on
      08/04/2011
      Sentenced on
                             IDisp: GUILTY; Trial Type: NO TRIAL Orig Plea: GUILTY

                              COST $143.00; FINE $100.00; 30 DAYS; JAIL; 30 DAYS CD;
                                                                                                                                         I
      08/04/2011                                                                                         jjNFv CD 2 YRS,
                                                                                                                                         I
jcHARGE 2 ORIGINAL: ALCOHOL INTOXICATION IN A PUBLIC PLACE-lS T & 2ND 0
D    Charged on
                             IUOR: 0023040; Citation: IJ0723972-2
                                                                                                                                         I
                                                                                                                                         I
D    04/28/2011
     Disposed on
     08/04/2011
                                                                                                         llwoP,NFV
                             Disp: DIS1\1ISSED; Trial Type: NO TRIAL Orig Plea: NOT GUILTY Final Plea: NOT
                             GUILTY
/CHARGE 3 ORIGINAL: *OBS* USE/POSSESS DRUG PARAPHERNALIA, 1ST OFFENSE
                                                                                                                                         I
D    Charged on
     04/28/2011              juoR: 0420750; Citation: IJ0723972-3                                        llwoP,NFV
                                                                                                                                         I
D    Disposed on
     08/04/2011

jDocument(s) Information
                             Disp: DISMISSED; Trial Type: NO TRIAL Orig Plea: NOT GUILTY Final Plea: NOT
                             GUILTY

                                                                                                                                     I
[]!Filed on 08/02/2011 IIRETURN OF SUBPOENA

@JI Filed on 08/04/2011                                                                                                              I
                            II CALENDAR ORDER
~!Filed on 08/04/2011 "RECEIPT
                                                                                                                                     I
                                                                   IIPDINFULL
                                                                                                                                     I




                                                                                                                    A/1"'1/1"'\f\1...,



                                                                                                                    PL 018980
PL 018981
